NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-5053-12T4

ERIC G. HANISKO,

      Plaintiff-Appellant,              APPROVED FOR PUBLICATION

v.                                            September 8, 2014

BILLY CASPER GOLF MANAGEMENT,             APPELLATE DIVISION
INC. and CRANBURY GOLF CLUB, LLC,

      Defendants-Respondents,

and

SKY CRANBURY, INC.,

     Defendant.
_____________________________________

          Argued May 29, 2014 – Decided September 8, 2014

          Before   Judges    Sapp-Peterson,     Lihotz    and
          Maven.

          On appeal from the Superior Court of New
          Jersey, Law Division, Mercer County, Docket
          No. L-110-11.

          Eric   J.  Ludwig   argued   the  cause         for
          appellant (Stark & Stark, attorneys;            Mr.
          Ludwig, of counsel and on the brief).

          Joseph F. Skinner argued the cause for
          respondents (Daly, Lamastra & Cunningham,
          attorneys; Mr. Skinner, of counsel and on
          the brief).

      The opinion of the court was delivered by

SAPP-PETERSON, P.J.A.D.
    Plaintiff        appeals       from     the    trial    court         order    granting

summary judgment to defendants, Billy Casper Golf Management,

Inc. (BCGM) and Cranbury Golf Club, LLC (CGC), in this workplace

injury case.       We affirm.

    BCGM      is     a        corporation        specializing        in     golf    course

management.        It owns or operates more than 140 facilities in

twenty-eight states.             CGC is the owner of a 120-acre golf club

(club)   located         in    West   Windsor.         Plaintiff          works    as    the

superintendent of the club.               He was hired in March 2008, after

accepting    a     written       February    27,     2008    offer         of   employment

extended to him, on behalf of CGC and BCGM, by Colleen Suozzo,

the club's general manager, to whom he reported directly.                                His

employment    package         included    the     provision     of    housing       at   the

club.    On April 11, 2009, he fractured his ankle when he slipped

and fell on what plaintiff alleges was a defectively-constructed

wooden step in his residence.

    On January 13, 2011, he filed a complaint against BCGM,

CGC, and Sky Cranbury, Inc.,1 alleging negligence.                              Defendants

answered the complaint denying the allegations, asserting nine

affirmative defenses, but did not raise the employer's immunity


1
  Sky Cranbury, Inc. is an affiliate of CGC, and the entity that
executed a management agreement with BCGM. It was subsequently
dismissed from the case by agreement of the parties.



                                             2                                     A-5053-12T4
defense    under    the   Workers'   Compensation    Act   (Act),     N.J.S.A.

34:15-1 to —128, specifically, N.J.S.A. 34:15-8.                Two months

later, plaintiff filed a workers' compensation claim petition

against BCGM alleging he sustained a work-related injury as a

result of his fall, which arose out of and in the course of his

employment.        BCGM's insurance carrier filed an answer denying

compensability and asserting plaintiff's injury was not work-

related.

    Upon completion of discovery, defendants moved for summary

judgment, arguing plaintiff's joint employment with CGC and BCGM

barred the court's jurisdiction over plaintiff's personal injury

complaint.        During oral argument, plaintiff's counsel objected

to the court's consideration of a signed version of the written

offer of employment extended to plaintiff by Suozzo.                The signed

copy of the letter agreement was not turned over to plaintiff's

counsel until two months following the close of discovery and it

was unaccompanied by a certification pursuant to Rule 4:17-7.

    Judge Paul Innes granted summary judgment to defendants,

finding that "either under the special employers' test or the

joint employer test, on either test plaintiff was . . . [an]

employee     of    both   [BCGM   and       CGC]."   The   court,     although

recognizing the fully executed letter agreement of employment

was not provided until after the close of discovery, found that




                                        3                             A-5053-12T4
"the fact of the matter is that the written agreement that was

provided and shown [during depositions] to both Mr. Hanisko . .

. and Ms. Suozzo . . . was exactly the same as the signed

agreement that was provided to plaintiff when it was provided."

Consequently, Judge Innes reasoned:

                  Under the circumstances, M[r]. Hanisko
             authenticated the document -- that's the
             letter that was provided to Mr. Hanisko,
             and,   in   fact,   Mr.   Hanisko   worked  in
             accordance with the offer of employment that
             was   submitted   to   him   by   way   of the
             agreement. So I'm not disturbed by the fact
             that only the signed agreement was given at
             the later time.         The actual unsigned
             agreement   had   been    provided    [to] the
             plaintiff, and I don't find any prejudice to
             plaintiff by allowing the unsigned agreement
             in this particular matter.

Finally,      Judge    Innes     rejected     plaintiff's     argument      that

defendants waived the statutory defense under the Act because

they did not raise this defense until summary judgment.                     The

present appeal followed.

      On     appeal,    plaintiff    raises     several     points   for    our

consideration.          First,   plaintiff     contends     defendants     were

judicially estopped from raising the exclusivity provisions of

the   Act.      Second,    plaintiff   urges     defendants    waived      their

employer immunity defenses.          Third, plaintiff asserts there was

no express contract of employment between plaintiff and either

CGC or BCGM.          Fourth, plaintiff argues there was no implied




                                       4                              A-5053-12T4
contract of employment with CGC.                  Finally, plaintiff contends

his third-party premises liability action was properly venued in

Superior Court pursuant to N.J.S.A. 34:15-40.

    We have considered these points in light of the record,

briefs    submitted,      arguments     advanced,        and    applicable       legal

principles,    and   we    reject   each     of    the   points     advanced.        We

affirm substantially for the reasons expressed by Judge Innes in

his clear and cogent oral decision of May 24, 2013.

    In our de novo review of a trial court's grant or denial of

summary   judgment,       we   employ   "the      same   standard    that     governs

trial courts in reviewing summary judgment orders."                     Prudential

Prop. & Cas. Ins. Co. v. Boylan, 307 N.J. Super. 162, 167 (App.

Div.), certif. denied, 154 N.J. 608 (1998).                       Our task is to

determine whether there are genuinely disputed issues of fact

sufficient to defeat summary judgment and sufficient to submit

for resolution before the trier of fact.                 Brill v. Guardian Life

Ins. Co. of Am., 142 N.J. 520, 540 (1995); R. 4:46-2.                     In

undertaking that task, we "view the evidence in the light most

favorable to the non-moving party[,]"                W.J.A. v. D.A., 210 N.J.
229, 238 (2012), without owing any special deference                           to the

"trial    court's     interpretation         of    the    law     and   the      legal

consequences   that    flow     from    established       facts[.]"      Manalapan




                                         5                                    A-5053-12T4
Realty,    L.P.    v.   Twp.    Comm.    of       Manalapan,      140 N.J. 366,    378

(1995).

    We first address plaintiff's contention that defendants are

judicially     estopped        from   asserting           the   employer's      immunity

defense under the Act or, alternatively, they have waived their

ability to assert this defense.                  We reject both contentions.

    The judicial estoppel doctrine is an extraordinary remedy

which   should     be   invoked       only       "'when    a    party's    inconsistent

behavior will otherwise result in a miscarriage of justice.'"

Kimball    Intern.,     Inc.     v.    Northfield         Metal    Prods.,     334     N.J.

Super. 596, 606 (App. Div. 2000) (quoting Ryan Operations G.P.

v. Santiam-Midwest Lumber Co., 81 F.3d 355, 365 (3d Cir. 1996)).

Under   the   doctrine,        "[w]hen    a       party    successfully        asserts    a

position in a prior legal proceeding, that party cannot assert a

contrary position in subsequent litigation arising out of the

same events."       Kress v. La Villa, 335 N.J. Super. 400, 412 (App.

Div. 2000), certif. denied, 168 N.J. 289 (2001).

    However, "[t]o be estopped a party must have convinced the

court to accept its position in the earlier litigation."                             Ali v.

Rutgers, 166 N.J. 280, 288 (2000).                  That did not occur here.             It

is undisputed that defendants, in their defense to plaintiff's

workers'      compensation        petition,          previously         asserted       that

plaintiff's       injuries     were     not       work-related.           At   the     time




                                             6                                   A-5053-12T4
defendants moved for summary judgment in the Law Division, the

workers' compensation action had not been resolved.                 It was

subsequently resolved by way of settlement, resulting in the

voluntary dismissal of the claim petition without the judge of

compensation     resolving    the     jurisdictional     question   whether

plaintiff's injuries were work-related.            "Because the doctrine

of judicial estoppel only applies when a court has accepted a

party's position, a party ordinarily is not barred from taking

an inconsistent position in successive litigation if the first

action was concluded by a settlement."           Kimball, supra, 334 N.J.

Super. at 607.

    Plaintiff's reliance upon Cummings v. Bahr, 295 N.J. Super.
374 (App. Div. 1996), is misplaced.              First, Cummings involved

multiple contradictory arguments raised in different hearings in

the same personal injury action.          Id. at 388.      Here, plaintiff

sought   distinct   relief     from   separate    judicial   fora   against

different permutations of defendants.         Specifically, plaintiff's

March 9, 2011 workers' compensation claim named only BCGM as

respondent, whereas his July 13, 2011 Superior Court complaint

named    BCGM,   CGC,   Sky   Cranbury,   Inc.,    and   other   fictitious

parties.     Second, the initial argument set forth in Cummings

resulted in a final decision by the court, reached in part, on

the basis of the plaintiff's concession she was a licensee.               Id.




                                      7                             A-5053-12T4
at 381.     In her second motion for reconsideration the plaintiff

advanced    "a     new    theory        as    to        liability           premised       on     a   new

characterization          of    [her]    status."              Id.      at       384.      Here,      the

record    does     not     reflect,          nor       does       plaintiff         identify,         any

factual     determination          of       the        judge      of        compensation,          which

furthered the parties' settlement efforts and resulted in the

ultimate agreement of compensation in the amount of $12,500.

       Third, we discern no incompatibility between the positions

advanced     by     defendants           in        the       two       fora,        as     were       the

circumstances       in     Cummings.               In    the       Superior         Court       action,

defendants invoked the employer's immunity doctrine, asserting

that a special employee-special employer relationship existed

between CGC and plaintiff.                  In the workers' compensation action,

BCGM     argued     the    injury        did       not        arise         in     the    course       of

employment.        The position advanced by defendants in the Superior

Court     action     implicated         a     jurisdictional                 inquiry       into       the

existence of an employer-employee relationship.                                         See N.J.S.A.

34:15-8.      The     defense      advanced             in    the      workers'          compensation

action      assumed        the      existence                of        an        employer-employee

relationship,       but        implicated          the       question         of    the     scope      of

employment.        See Wunschel v. Jersey City, 208 N.J. Super. 234,

238 (App. Div.), certif. denied, 104 N.J. 417 (1986).




                                                   8                                            A-5053-12T4
    Nor does invoking the "going and coming" and "on call"

rules, addressed in Sabat v. Fedder Corp., 75 N.J. 444 (1978)

and Mule v. New Jersey Manufacturers Co., 356 N.J. Super. 389

(App.   Div.   2003),    which,      plaintiff    references,       raise    factual

questions sufficient to have defeated summary judgment.                        Sabat

and Mule involved commuters and accidents occurring leaving or

arriving at work, triggering the analyses under the "going and

coming" and "on call" rules.                 Sabat, supra, 75 N.J. at 445;

Mule, supra, 356 N.J. Super. at 395-96.                   Those rules do not

apply in this record, as a matter of law.

    A different line of cases applies to employees residing on

their     employers'     premises.           Generally,      injuries       may     be

compensable    if      the    "activity       leading   to    the     injury      was

reasonably incident to the employment."                 Doe v. St. Michael's

Med. Ctr., 184 N.J. Super. 1, 5 (App. Div. 1982) (citations and

internal    quotation        marks    omitted).         "'Residence         quarters

provided for employees by the employer are . . . a part of the

locus of employment and an injury sustained by an employee while

using   such   residence      facility    properly,     reasonably      and    in    a

manner contemplated by the employer is reasonably incidental to

the employment and compensable.'"               Id. at 6 (quoting Barbarise

v. Overlook Hosp. Ass'n, 88 N.J. Super. 253, 261 (Cnty. Ct.

1965)).




                                         9                                  A-5053-12T4
     In Doe, the plaintiff, a medical technologist, sustained

injuries    as       a    result     of    a    sexual     attack      and    robbery        that

transpired      in       her    room,     located     in   the   defendant            hospital's

dormitory.       Id. at 4.           The trial court dismissed her complaint

and then we affirmed in part, modifying the order to ensure

transfer to the Division.                      Id. at 4-5, 9.           We described the

"bunkhouse      rule,"          which   mandates       compensability         for      injuries

obtained "when the employee is required to live on the portion

of the employer's premises where the accident happens."                                  Id. at

6.

     We stated that the outcome is less clear where residency on

the premises is not required, but cited with approval an earlier

lower court decision in Barbarise, supra, 88 N.J. Super. at 253.

There,    the    court          confronted      a    similar     issue       of   "whether       a

practical    nurse,            residing    by    personal      choice    in       a    residence

provided by the hospital-employer[,] but not required to do so,

[was] entitled to compensation for injuries sustained in a fall

on a stairway in the residence at a time when she was not on

duty or on call."               Id. at 254.         The court described the "mutual

benefit    doctrine,"           under     which      injuries    are    compensable         when

sustained during a recreational activity beneficial to employer

and employee.            Id. at 259.           By analogy, the court applied this

principle, to residential facilities furnished to a plaintiff.




                                                10                                      A-5053-12T4
Id. at 258.         The court found the residential facilities were

"mutually beneficial," allowing for immediate availability of

the     plaintiff's        service   if      required       and    "provid[ing]            the

additional      'clear       and     substantial           benefit'       of   rendering

employment     by     the    hospital      more    attractive         .   .    .    and     in

promoting employee morale and good will."                    Id. at 261.

       With    this     precedent       in      mind,       the    circumstances           of

plaintiff's residency on the club's property support the entry

of summary judgment as a matter of law.                     Like Doe and Barbarise,

plaintiff was injured in a living space provided by CGC and on

its property.         Also, plaintiff was not required to live there,

but his full-time presence on the club's property was of mutual

benefit to plaintiff and CGC alike.                   Ibid.       He paid no rent or

utilities,     except       cable.        During      his    deposition,       plaintiff

testified he was on call constantly, virtually seven                                 days a

week.      Thus,     his    residency     on    the     premises      facilitated          his

continued employment while reducing his living expenses.                                That

the lodging was meant to make the prospect of employment at the

club    more   attractive       is   supported        by    the    written         offer    of

employment, which featured this benefit.

       Given   the     prominence       of      the     "manager's        quarters"        in

plaintiff's employment package, the accident, despite occurring

in the early morning hours and in the second-floor bathroom of




                                           11                                       A-5053-12T4
his    residence    rather    than,   for    example,     on   the    greens,    was

nevertheless within the scope of his employment and therefore

compensable.        Contrary to plaintiff's assertion, there was no

"real issue" of fact underlying this determination such that

defendants were not entitled to summary judgment as a matter of

law.

       Likewise,     plaintiff's      argument     that     defendants       waived

assertion of the workers' compensation bar because it was never

pled nor raised until defendants moved for summary judgment is

without    merit.        Subject    matter    jurisdiction,      as    the   Act's

exclusivity      provisions     implicate,    is   a     non-waivable    defense,

which can be raised at any time.             Marcysyn v. Hensler, 329 N.J.

Super. 476, 481 (App. Div. 2000).                Morris v. Krauszer's Food

Stores, Inc., 300 N.J. Super. 529 (1997) is inapposite, as the

issue    of   the    workers'    compensation      bar    to   the    plaintiff's

recovery there was asserted by the defendant corporation, which

was not legally entitled to assert the defense.                Id. at 539.

       Turning      to   plaintiff's     substantive        argument      that     a

genuinely disputed issue of material fact existed as to whether

he was an employee of CGC, the record supports Judge Innes's

determination otherwise.           "Our jurisdiction allows an employee,

for the purpose of workers' compensation to have two employers,

both of whom may be liable in compensation."                     Antheunisse v.




                                       12                                 A-5053-12T4
Tiffany & Co., Inc., 229 N.J. Super. 399, 402 (App. Div. 1988),

certif. denied, 115 N.J. 59 (1989).              "However, recovery against

one bars the employee from maintaining a tort action against the

other    for    the   same   injury."        Ibid.   (citing    Blessing     v.    T.

Shriver and Co., 94 N.J. Super. 426, 429-30 (App. Div. 1967)).

Whether a tort action is barred is of course "dependent upon a

determination that the borrower of an employee is, in fact, a

special employer."       Blessing, supra, 94 N.J. Super. at 430.

      In Blessing, we adopted Professor Larson's three-part test

for     assessing     whether   a   special     employee       relationship       has

formed:

               When a general employer lends an employee to
               a special employer, the special employer
               becomes liable for workers' compensation
               only if:

               (a) The employee has made a contract of
               hire, express or implied, with the special
               employer;

               (b) The work being done is essentially that
               of the special employer; and

               (c) The special employer has the right to
               control the details of the work.

               When all three of the above conditions are
               satisfied in relation to both employers,
               both employers are liable for workmen's
               compensation.

               [Id. at 430 (quoting 1A Larson Workmen's
               Compensation (1966), § 48.00 p. 710).]




                                        13                                 A-5053-12T4
We also acknowledged input from federal authorities holding the

"'ultimate test is: Whose is the work being done?'"            Id. at 431

(quoting Jones v. George F. Getty Oil Co., 92 F.2d 255, 263 (10

Cir. 1937), cert. denied sub nom., Associated Indemnity Corp v.

George F. Getty Oil Co., 303 U.S. 644, 58 S. Ct. 644, 82 L. Ed.
1106    (1938)).      We   added   two     other   co-equal   factors    for

consideration, recognized by other authorities, "namely, whether

the special employer (1) pays the lent employee's wages, and (2)

has the power to hire, discharge or recall the employee."                Id.

at 430 (citing 3 Schneider, Workmen's Compensation (3d ed. 1943),

§ 782(c), pp. 19-21; 99 C.J.S. Workmen's Compensation § 47(c)(3,

4), pp. 249-250; Thomas v. Hycon, Inc., 244 F. Supp 151, 155-56

(D.D.C. 1965); Restatement Agency 2d, § 227 (1958)).

       Subsequently in Volb v. G.E. Capital Corp., 139 N.J. 110

(1995), the Court expressed its approval of our adoption of the

Larson test, as well as two additional factors, particularly

noting that "the most important factor in determining a special

employee's   status   is   whether   the    borrowing   employer   had   the

right to control the special employee's work[.]"          Id. at 116.

       In Kelly v. Geriatric and Medical Services, Inc., 287 N.J.

Super. 567 (App. Div.), aff'd, 147 N.J. 42 (1996), we considered

all five factors in upholding the trial court's dismissal of the

plaintiff's complaint on the basis that in addition to being an




                                     14                            A-5053-12T4
employee of a temporary nursing services provider, she was also

a special employee of the convalescent center where she had been

assigned and where she sustained a work-related injury.                          Id. at

578.     We stated, however, the five-factor test does not provide

the exclusive legal criteria by which to "establish a special

employer-special employee relationship[.]"                     Id. at 571.

       Plaintiff argues "no express contract of employment existed

between plaintiff and either [CGC] or [BCGM]."                      Specifically, he

argues       the   offer    letter       was    not      a    "written    contract     of

employment."       And, further, the signed version in the record was

not properly authenticated.                In response, defendants urge the

letter reflects the material terms of his employment agreement

verified by subsequent performance.

       "In     reviewing     a    trial        court's       evidential    ruling,     an

appellate court is limited to examining the decision for abuse

of discretion."          Hisenaj v. Kuehner, 194 N.J. 6, 12 (2008); see

also Konop v. Rosen, 425 N.J. Super. 391, 401 (App. Div. 2012)

("The latitude initially afforded to the trial court in making a

decision      of   the     admissibility        of    evidence     --     one   that   is

entrusted to the exercise of sound discretion -- requires that

appellate      review,     in    equal    measures,          generally    sustain    that

decision, provided it is supported by credible evidence in the

record." (quoting Estate of Hanges v. Metro Prop. & Cas. Ins.




                                           15                                   A-5053-12T4
Co.,    202 N.J. 369,     384    (2010))).         Under   this   standard,    "an

appellate court should not substitute its own judgment for that

of the trial court, unless the trial court's ruling was so wide

of the mark that a manifest denial of justice resulted."                         State

v.   Brown,     170 N.J. 138,    147    (2001)     (citations    and    internal

quotation marks omitted).

       Here,    there    is    adequate      evidence      to   support   the    trial

court's finding that "a written contract [existed] between the

parties."      At his deposition, plaintiff acknowledged there was a

signed agreement.         When shown the offer letter, plaintiff stated

he signed "something similar."                    The offer letter reflects the

material       terms      of     an      employment        agreement,        including

compensation of $1,730.11 bi-weekly and the provision of housing

on     the    premises    in     exchange         for   plaintiff's     services     as

superintendent.          During his deposition, plaintiff acknowledged

these were the terms of his employment and he does not dispute

the same on appeal.              The offer letter invited plaintiff "to

indicate [his] understanding and acceptance of this offer by

signing and returning one copy of this letter no later than

Wednesday, March 5, 2008[.]"             Although the offer letter bore the

BCGM logo, Suozzo, in her capacity as general manager of CGC,

specifically made the offer "[o]n behalf of CGC" and expressed




                                             16                               A-5053-12T4
excitement about the proposition of "[p]laintiff joining [the]

team at [BCGM] and [CGC]."

      It is undisputed that, in accordance with the terms of the

offer   letter,     CGC    paid    plaintiff's    salary.        BCGM     provided

plaintiff's benefits.           Thus, although the signed version of the

offer letter in the record was not authenticated by plaintiff or

Suozzo at the time of their respective depositions, the parties

do    not   dispute       the   authenticity     of     the    executed      letter

subsequently      provided        after    the   close    of     discovery      and

considered by the court during the summary judgment argument. 2

Given (1) the absence of any dispute over the signed letter's

authenticity, and (2) the fact that the letter was originally

given to plaintiff by defendants long ago at the time he began

his   employment,     we    find    no    impropriety    in    the   trial   court

considering the letter, even though a fully executed copy of it

was not located until after the discovery period ended. There

was no need for defendants in these particular circumstances to

amend their answers to interrogatories pursuant to Rule 4:17-7




2
  Plaintiff's counsel, during oral argument before the motion
judge, initially disputed that the signed letter and unsigned
letter were exactly the same.       When asked to present his
argument to support this contention, counsel instead argued
defendants had waived the dual employer argument, and identified
to the court no discrepancies between the signed and unsigned
versions of the letter.



                                          17                              A-5053-12T4
in order for the motion judge to consider the letter as part of

his analysis of the substantive issues.

      Addressing      the     elements       of     the   special    relationship,

contrary to plaintiff's assertion that CGC did not "control[]

the details of [plaintiff's] work," the record establishes CGC

exercised significant control and supervision over plaintiff.

Pursuant to the offer letter, plaintiff was to "report directly

to [Suozzo] on a day-to-day basis."                  At her deposition, Suozzo

described her role as "general manager for the entire property,"

and   noted   that    among       her   other      duties,   she    had   "hands-on

responsibility       with    regard     to    the    day-to-day     operation      and

maintenance of the golf course."                  Elaborating on the extent of

her   control    over       the   details     of     plaintiff's     work,    Suozzo

testified she routinely met with the superintendents, checked

the course conditions, walked the property, managed the pace of

play on the course, and ensured "[her] staff [was] doing what

[her] staff [was] supposed to be doing."                     These facts support

Judge Innes's finding that "Suozzo . . . provided direction to

plaintiff and that [she] had the right to control plaintiff on

how to perform the assigned tasks."

      That the scope of Suozzo's authority at the course was

pervasive and extended beyond management of the clubhouse is

further   evidenced     by    plaintiff's         deposition.       In   plaintiff's




                                         18                                  A-5053-12T4
testimony,        he     noted    Suozzo's        status       as    "general       manager."

Significantly,          he    explained    that     if    the       "manager's      quarters"

required any repair or maintenance, he contacted Suozzo, who

arranged for such issues to be resolved.                               Thus, plaintiff's

attempt    to     relegate       Suozzo's    role        to    that    of    "the    bar   and

restaurant manager" is simply unsupported by the record.

      Plaintiff asserts Suozzo did not direct his work because

preparation       and        maintenance    of     the        course    was    within      his

expertise and not Suozzo's.                 However, "the actual exercise of

control is not as determinative as the right of control itself,

because,     in        many    instances,     the     expertise         of    an     employee

precludes an employer from giving him [or her] any effective

direction concerning the method he [or she] selects in carrying

out his [or her] duties."             Kelly, supra, 287 N.J. Super. at 575-

76 (citations and internal quotation marks omitted).

      Plaintiff urges the record establishes that Matt Fauerbach,

BCGM's regional manager, who was not employed by CGC, was the

person who actually supervised him.                   He contends further that it

was   Fauerbach         who    had   the    expertise         in    agronomy       which   was

comparable        to     or    surpassed     his     own       knowledge.            However,

Fauerbach, in his capacity as "regional manager," only met with

plaintiff on a monthly basis.                 It was Suozzo, a CGC employee,

who supervised plaintiff and the course's operations, including




                                             19                                      A-5053-12T4
maintenance of the golf course, on a daily basis.                          Consequently,

the trial court properly found that CGC "ha[d] the right to

control the details of [plaintiff's] work[.]"                        Id. at 572.

    Significantly, plaintiff's work maintaining the golf course

was integral to the successful operation of CGC as a country

club.           Indeed,     the      proper         execution         of    plaintiff's

responsibilities as superintendent were so essential he resided

on the premises to ensure he was readily available to address

course maintenance issues as they arose.                       Such on-site residency

and demanding work hours further support a finding CGC exercised

significant      control     and    supervision          over     plaintiff.          These

circumstances support Judge Innes's findings under the second

prong     that    "the     work     being        done    by     the    employee       [was]

essentially that of the special employer[.]"                      Id. at 571.

    Plaintiff's          argument    that        there    is    no    evidence     in    the

record    CGC    "ha[d]    the     power     to    hire,       discharge,     or    recall

[plaintiff,]" is without merit.                  Suozzo, acting in her capacity

as general manager of CGC, specifically extended to plaintiff an

offer    to   join   the    "team    at     [BCGM]       and    [CGC]."      The     letter

further       expressed     that     CGC         "may     terminate        the     working

relationship at any time, with or without cause."

    Because we conclude plaintiff was a special employee of

CGC, we need not address plaintiff's argument the trial court




                                            20                                     A-5053-12T4
erred in finding a joint venture relationship existed between

BCGM and CGC.     Such a relationship is not a condition precedent

to   establishing    a   special    employee   relationship     where     other

factors,   such     as   those     we   conclude   Judge     Innes   properly

determined existed here, have been satisfied.

      Finally,    plaintiff's       argument   that    the     trial      court

improperly transferred the matter to the Division of Workers'

Compensation is without sufficient merit to warrant discussion

in a written opinion.      R. 2:11-3(e)(1)(E).

      Affirmed.




                                        21                             A-5053-12T4